DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 02/28/2020. In the paper of 02/28/2020, Applicant amended claims 37, 39, 41, 43, 46, 48, 51-56 and canceled claims 38, 40. Claims 54-56 remain withdrawn from further consideration as being directed to non-elected invention, in an election without traverse.
Claims 37, 39, 41-53 are currently under examination.

Response to Arguments
Moot and Withdrawn Objections and Rejections
The objection to the disclosure for containing embedded hyperlinks and/or other form of browser-executable code is withdrawn in view of the specification filed 02/28/2020. New replacement figures were also filed.
The objection to claim 40 for being a duplicate of claim 39 is moot in view of the cancellation of claim 39.
The rejection of claims 37, 39, 41-43 and 48 under 35 U.S.C. 102(a)(1) as being anticipated by Hurteau et al. (2002, Anal Biochem. 307(2):304-15) is withdrawn in view of claim amendments.
The rejection of claims 38 and 40 under 35 U.S.C. 102(a)(1) as being anticipated by Hurteau et al. (2002, Anal Biochem. 307(2):304-15) is moot based on the cancellation of these claims
The rejection of claim 44 under 35 U.S.C. 103 as being unpatentable over Hurteau et al. (2002, Anal Biochem. 307(2):304-15) in view of Joo et al. (2002, J. Virol Methods: 100(1-2): 71-81) is withdrawn in view of new claim amendments.

Maintained Rejections
The rejection of claim 53 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained but slightly modified based on the amendment made to claim 53 as claim 53 is still directed to “use of”, rather than “the method of”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 44 depends from claim 37 and recites the limitation “wherein the sample comprises cell-free RNA or cell-free DNA” while claim 37 recites the limitation “wherein the sample comprises a single cell” and the preamble limitation “a method of simultaneously analyzing RNA and DNA in a sample”. 
Claim 44 is confusing in view of the limitations of claim 37 that are noted above as it is not clear for claim 44, whether it is a RNA and DNA within a single cell that are being simultaneously analyzed by the operations of steps (a) and (b) of claim 37; or whether it is cell-free RNA and DNA that are being simultaneously analyzed by the operations of steps (a) and (b) of claim 37.

Claim 53 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claim is directed to the use of the method of claim 37 to determine DNA profile, gene expression profile of a single cell or cell-free RNA and/or DNA derived from a single cell and/or for validation of large-scale transcriptomics data sets. 
Claim 53 fails to set forth how to provide the method of claim 37 to achieve the claimed use.  
To obviate the rejection, applicant may amend the claims by providing the language, “The method of claim 37, further comprising a step of (e) determining a DNA profile and/or a gene expression profile of a single cell by characterizing DNA sequences of a selection of genes within a cell and/or characterizing expression levels of a selection of genes within a cell”.  

Claim 53 is again rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claim as a whole lacks clarity. Claim 53 recites a preamble limitation “for determining the DNA profile and/or the gene expression profile of the sample comprising the single cell or cell-free RNA and/or DNA derived from a single cell and/or for validation of large-scale transcriptomics data sets”. 
Further, step (e) of claim 53 are directed to “characterizing cell-free RNA and/or DNA derived from a single cell to determine the DNA profile and/or the gene expression profile …of cell-free RNA and/or DNA derived from a single cell; and/or confirming results of large-scale transcriptomics data sets that have been obtained using an independent methodology”.

Claim 53 depends from claim 37 and because claim 37 is directed to a method for simultaneous analysis of RNA and DNA of sample, wherein the sample comprises a single cell, it is unclear how the method of claim 53 can provide a DNA profile or a gene expression profile of a cell-free RNA and cell-free DNA. It is unclear how the analysis of RNA and DNA of a single cell is to be provided to confirm results of large-scale transcriptomics data sets obtained using an independent methodology.

Claims 44 and 53 recites the limitations (“cell-free RNA” and “cell-free DNA”) and/or (“cell-free RNA derived from a single cell” and “cell-free DNA derived from a single cell”) but the specification fails to provide a definition for these limitations. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
It is not sufficiently clear how to apply the limitations of “cell-free RNA” and “cell-free DNA” in the instant claims 44 and 53. 
The Examiner construed the instant “cell-free RNA” and “cell-free DNA”  to mean “RNA and DNA present within a lysed single cell” while the accepted meaning of cell-free RNA and cell-free DNA are that these are freely-circulating RNA or DNA unbound to cells and that present with intact cells (e.g. circulating free RNA/DNA in a blood sample, said sample also comprising intact cells); or alternatively, they are freely-circulating naked RNA or DNA unbound to cells in a sample absent of cells/cell-free sample (serum, plasma etc.). 
The terms “cell-free RNA” and “cell-free DNA” of the instant claims 44 and 53 are indefinite because the specification does not clearly redefine the term.
As shown by Hsaio et al. (2002, Cancer, 94(3), pp.723-729), Weerakoon et al. (2016, Trends in parasitology, 32(5), pp.378-391) and by the dissertation of Ni Ni Moe Myint (Oct 2017, University of Leichester), the definition for “cell-free” varies.
Hsaio et al. teach a method for detection of cell-free Epstein-Barr virus (EBV) DNA in sera of patients with Nasopharyngeal Carcinoma (see title on pg 723 and pg 723, section of the abstract entitled “Background”). Cell-free DNA of Hsaio et al. refers to circulating naked viral DNA of a cell-free serum sample.
Weerakoon et al. (2016, Trends in parasitology, 32(5), pp.378-391) teach cell-free DNA correspond to “fragments of DNA found extracellularly in different body fluids and tissues, mainly in the blood circulation” (see definition on pg 379, rightmost column).
Ni Ni Moe Myint teach “circulating cell-free DNA (cfDNA) are short DNA fragments released into the blood from dying cells” (see abstract on pg i) and “cfDNA are double-stranded, short DNA fragments (~150 bp) of nuclear and mitochondrial origins” (pg 45, section 1.7.1. of the dissertation).
In certain cases, cell-free nucleic acids refer to naked circulating DNA or RNA released from apoptotic or necrotic cell death/circulating tumor derived DNA or RNA released from apoptotic or necrotic cell death.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 44 and 53 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 44 depends from claim 37 and recites the limitation “wherein the sample comprises cell-free RNA, or cell-free DNA” (i.e. this limitation of claim 44 is distinct from the instant single cell sample of claim 37 as shown in the limitation of claim 37 below). 
Claim 44 cannot further limit claim 37 as claim 37 recites the limitation “wherein the sample comprises a single cell; and the wherein prior to operation (a), the method does not comprise lysing the cell in the sample”.

Claim 53 depends from claim 37 and recites a preamble limitation “for determining the DNA profile and/or the gene expression profile of the sample comprising the single cell or cell-free RNA and/or DNA derived from a single cell and/or for validation of large-scale transcriptomics data sets”.
The underlined phrase of the limitation of 53 above is not further limiting of claim 37 as claim 37 is solely directed to a sample comprising a single cell.
Further claim 53 recite limitations in step (e) that are noted below, that cannot be further limiting of claim 37.
The limitation of step (e) of claim 53 include:
“characterizing cell-free RNA and/or cell-free DNA derived from a single cell to determine the DNA profile and/or the gene expression profile of a sample comprising a single cell, or cell-free RNA and/or DNA derived from a single cell; 
and/or confirming results of large-scale transcriptomics data sets that have been obtained using an independent methodology”.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Claims 37, 39, 41-43 and 45-52 are allowable. Claims 44 and 53 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached Monday-Thursday: 9:00 am-5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        February 16, 2021